Citation Nr: 0029283	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  95-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had honorable service in the Air Force from 
March 1967 to March 1971, and from August 1972 to August 
1980.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veteran Affairs (VA) in which the RO denied 
the appellant's claim for service connection for post-
traumatic stress disorder (PTSD).  The Board remanded the 
case to the RO for additional development in April 1997; the 
RO has now returned the case to the Board for appellate 
review.

The Board notes that the RO issued a rating decision, in July 
1999, that denied the appellant's claims of entitlement to 
increased evaluations for his skin, wrist, hemorrhoids, 
sinusitis, hiatal hernia and thoracic spine disabilities.  
The appellant submitted a Notice of Disagreement and a 
Statement of the Case was issued in March 2000.  No 
substantive appeal is currently in evidence.  Because the 
appellant has apparently not completed the procedural steps 
necessary for an appeal on any of these issues, the Board has 
not included them in its consideration of the matter on 
appeal.


REMAND

Although the evidence of record demonstrates that the 
appellant has been diagnosed with post-traumatic stress 
disorder (PTSD) that is related to his experiences in 
Vietnam, the evidence is insufficient to warrant a grant of 
service connection.  At the outset, the Board observes that 
the RO has undertaken some development, including obtaining 
service medical and personnel records and examination of the 
appellant by a VA psychiatrist.  However, the RO did not seek 
information concerning the stressors described by the 
appellant from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders has 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.

According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The veteran's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (1999).  
Since the November 1994 Statement of the Case and the October 
1997 Supplemental Statements of the Case both refer to the 
old provisions of 38 C.F.R. § 3.304, due process requires 
that these new provisions be initially considered by the RO.  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In 
relation to non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In this case, it is not clear from the evidence of record 
that the veteran engaged in combat with the enemy.  The RO 
should ascertain what the duties of an MOS 43131C, 43151C and 
Crew Chief were for Air Force personnel in 1968-69 in 
Vietnam.  The RO should also ascertain whether persons with 
said MOS also served as Security Police augmentees and, if 
so, what duty as such an augmentee entailed.  As for the 
alleged stressors described in the record, other than the 
appellant's own statements, there is no competent evidence 
regarding the claimed inservice stressors in the claims file, 
nor is there any evidence that the RO attempted to verify the 
appellant's claimed stressors.  Furthermore, the Board notes 
that in the Cohen case, supra, Court indicated that it is 
incumbent upon the VA to fully develop and attempt to verify 
a veteran's alleged stressors.  

Review of the evidence of record indicates that the appellant 
described stressors in statements dated in November 1993, 
December 1994, and June 1997.  In general, the appellant 
described mortar and rocket attacks on the air bases where he 
was stationed.  He also mentioned incidents in which he 
observed dead and wounded personnel. 

Review of the record of evidence also reveals Air Force 
records that document the dates the appellant served at 
particular bases in Vietnam, as well as the units he served 
in while there.  An evaluation report for the period March 
1967 to March 1968 indicates that the appellant had two 
periods of Temporary Duty (TDY), one of which was in 
Southeast Asia (SEA).  At that time, he was with the 355th 
Tactical Fighter Squadron.  The evaluation report from the 
period March 1968 to October 1968 reveals that the appellant 
was on TDY from March 1968 to July 1968 at Phu Cat Air Base 
in Vietnam with the 355th Tactical Fighter Squadron.  The 
appellant's Air Force personnel records state that the 
appellant was on TDY in SEA from February 4, 1968 to July 25, 
1968.  Service medical records document that the appellant 
was at Phu Cat between April and July of 1968.  His unit was 
noted to be '350 FLT' and the 421st.  

Regarding the appellant's second period of TDY in Vietnam, 
his Air Force personnel records indicate that he was in 
Vietnam from January 10, 1969 to June 22, 1969, and that he 
was assigned to the 612th Tactical Fighter Squadron.  His 
service dental records show that he was at the Phu Cat Air 
Base as of January 14, 1969, and that he was at the Phan Rang 
Air Base as of April 14, 1969.  The service medical records 
demonstrate that he was at Phu Cat with the 421st and the 37th 
Combat Wing in January 1969, and that he was with the 37th 
Combat Wing in February, as well.  He was treated in May 1969 
at the Phan Rang Air Base.  

The appellant maintains that Phu Cat was overrun by Viet Cong 
in early 1968 and that a mortar killed a coworker.  He 
alleges that the Phu Cat and Phan Rang Air Bases were under 
mortar and rocket attacks while he was there in 1969, stating 
that a Security Police building was damaged during one 
attack.  He has also stated that he saw dead and wounded from 
the blowing up of a military hospital on the other side of 
the base where he was in 1969.

The Board notes that daily personnel actions such as wounded 
or killed in action can be obtained directly from the 
Director, National Archives and Records Administration 
(NARA); information concerning casualties in a particular 
province at a particular time is also available at various 
Vietnam veteran Internet sites.  Furthermore, reference 
material entitled AIR BASE DEFENSE IN THE REPUBLIC OF VIETNAM 1961-
1973 (available at USASCRUR) can document whether or not 
mortar and rocket attacks took place at the Phu Cat Air Base 
between February and July of 1968 (including whether anyone 
from the 355th or the 350 FLT was killed) or at the Phu Cat 
Air Base between January 14, 1969 and April 13, 1969, or at 
the Phan Rang Air Base between April 14, 1969 and June 22, 
1969.  The USASCRUR should also be asked to search the 
appropriate records to ascertain whether a military hospital 
was located near Phu Cat Air base or Phan Rang Air Base, and 
if so, whether it was damaged in an attack between January 
and June of 1969.

The evidence of record is insufficient for the Board to 
render a decision on whether the appellant suffers from PTSD 
that is related to service.  The considerations described 
above require a search for relevant records, as well as 
further investigation by medical professionals, as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the National 
Archives and Records Administration 
(NARA) and/or other appropriate sources 
to obtain all pertinent records relating 
to the appellant's alleged stressors, to 
the extent they are not already of 
record.  The RO should also attempt to 
obtain the operational reports, daily 
journal entries and duty rosters, lessons 
learned statements, or any other 
information regarding the activities of 
each of the appellant's units that would 
provide information about the events 
related by him.

2.  When this information has been 
obtained, it, together with the stressor 
information that has already been 
provided by/obtained from the appellant, 
should be forwarded to the USASCRUR, if 
appropriate, for verification.  The RO 
should also request information 
concerning the duties of MOS 43131C, 
43151C and Crew Chief were for Air Force 
personnel in 1968-69 in Vietnam.  The RO 
should also ascertain whether persons 
with said MOS also served as Security 
Police augmentees and, if so, what duty 
as such an augmentee entailed.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to USASCRUR, the RO should 
indicate in the record why the case was 
not referred. 

3.  Thereafter, the RO should list the 
verified stressors, if appropriate, and 
arrange for the review of the claims file 
by a VA psychiatrist to determine the 
nature and extent of any psychiatric 
disorder present, and specifically to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
appellant's verified inservice 
stressor(s).  The entire claims file must 
be reviewed by the psychiatrist.

The psychiatrist should conduct the 
review with consideration of the criteria 
for PTSD.  The RO must specify for the 
reviewer the stressor or stressors that 
it has determined are established by the 
record, if any. 

If a diagnosis of PTSD is appropriate, 
the reviewer should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
reviewer should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim on the appropriate legal bases and 
with consideration of all pertinent 
regulations, including the amended 
provisions of 38 C.F.R. § 3.304(f).

5.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



